Citation Nr: 1725210	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-29 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement for an acquired psychiatric disorder, to include post-traumatic stress disorder, PTSD.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from November 1969 to April 1970.  The Veteran had two weeks of ACDUTRA service beginning in June 1969.  He had a prior period of INACDUTRA in the Navy Reserves in 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veteran Affairs (VA) Reno Regional Office (RO) in Nevada.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2017.  A transcript of the hearing is of record.  The Veteran also had a hearing before a Decision Review Officer in May 2009.

The claims for service connection for hearing loss, tinnitus and PTSD are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2000 rating decision denied service connection for PTSD and hearing loss.  The Veteran did not appeal this decision so it became final.

2.  The evidence associated with the claims file since the February 2000 denial relates to an unestablished fact necessary to substantiate those claims, and thus raises a reasonable possibility of substantiating the claims of service connection for PTSD and hearing loss.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision which denied claims of service connection for PTSD and hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received since the February 2000 rating decision is new and material and the claims for service connection for PTSD and hearing loss are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156  and the basis upon which the claim for service connection had been previously denied. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Due to the favorable nature of this Board action, VA's duties to notify and assist claimants need not be further discussed. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).

New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2016).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010). In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for hearing loss and PTSD were previously considered and denied in a February 2000 rating decision.  The claim for hearing loss was denied because the condition was not diagnosed in service and did not develop within one year of discharge from service.  The claim for PTSD was denied as there was no evidence the condition was diagnosed or symptomatic in service and the Veteran's stressor was unverified.  The Veteran did not file a timely Notice of Disagreement within one year of the rating decision and no additional evidence was received within that time period.  Accordingly, the February 2000 rating decision became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the February 2000 rating decision consisted of service treatment records (STRs), military personnel records, and the Veteran's lay statements.  Since the February 2000 rating decision, the Veteran submitted nexus statements, audiometric testing results, and testified at hearings.  This evidence is new as it had not been previously submitted.  

This evidence is also material as it is not cumulative or redundant of the evidence of record.  The audiometric testing results are relevant in that they establish whether the Veteran has a hearing disability.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In the present case, the Veteran has presented evidence that speaks directly to an element which was not of record, mainly a diagnosis of hearing loss and a possible nexus to service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, presumed credible, new and material evidence has been received and the claim for hearing loss is reopened.

Concerning the claim for PTSD, the newly submitted evidence includes a statement from H.K.L., M.D. dated in September 1970 that indicated the Veteran had PTSD as a result of his time in the military.  Although dated prior to the 2000 rating decision, a review of that rating decision reflects that the only evidence considered at that time were service treatment and personnel records.  Thus the statement from H.K.L., M.D. is new.  Presumed credible for purposes of reopening, this evidence relates to a diagnosis and possible nexus to service and is therefore material.  Accordingly, the claim for PTSD is reopened.




ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for hearing loss is reopened.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, PTSD is reopened.


REMAND

A preliminary review of the record reflects that further development is necessary.  Specifically, the record includes an August 1995 examination conducted in conjunction with a claim for Social Security Administration benefits.  This examination reflects review of several psychiatric records from the 1980s and 1990s.  There is no indication that the complete SSA file has been requested.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159 (c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records).  Thus, the AOJ should attempt to obtain any relevant SSA records on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and obtain copies of all disability determinations, to include the underlying medical record upon which the determination(s) were made. Copies of all records received must be associated with the Veteran's file. All attempts to obtain these records must be documented in the claims file.

2. Then after completing any additional development deemed necessary, readjudicate the claims on appeal. If the benefits sought remain denied, issue the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


